Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In an after final amendment dated 02/26/2021, claims 1 and 7 have been amended. Claims 20-21 have been newly added. Claims 1-3 and 5-21 have been examined.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Weissman on 03/08/2021.

The application has been amended as follows: 

 electronic device comprising:
a processor configured for generating and storing a set of keys comprising a plurality of encryption keys; 
a short range communication link configured to establish a short range communication between the electronic device and the mobile device within a short range area and transmit the set of keys to the mobile device, when the mobile device is within the short range area;
a long range communication link configured to establish a communication between the electronic device and the mobile device when the mobile device is outside the short range area;
said long range communication link being further configured to receive a command signal sent by the mobile device, the command signal being encrypted with one key of the set of keys;
the processor being further configured to decrypt said command signal and generate the control signal in accordance with the command signal received; wherein every key of the set of keys is used only once; 
wherein the electronic device further comprises a mobile device identification device configured for identifying the mobile device when the latter is within the short range area; and a user identification device configured for registering the characteristics of a user owning the mobile device when the user is within the short range area; so that the transmission of the set of keys occurs only when the registered user and mobile device are simultaneously within the short range area;
wherein the registered user characteristics are associated with the set of keys transmitted to the mobile device owned by the user;
the set of keys being configured to be renewed automatically when the mobile device is within the short range area such that a new set of keys is transmitted to the mobile device each time the mobile device is within the short range area. 

7.	(Currently amended)  A method for generating a control signal for controlling another device in a secured fashion in accordance with a command signal received from a mobile device using an electronic device comprising: a processor configured for generating and storing a set of keys comprising a plurality of encryption keys; a short range communication link configured to establish a short range communication between the electronic device and the mobile device within a short range area and transmit the set of keys to the mobile device, when the mobile device is within the short range area; a long range communication link configured to establish a communication between the electronic device and the mobile device when the mobile device is outside the short range area; said long range communication link being further configured to receive a command signal sent by the mobile device, the command signal being encrypted with one key of the set of keys; the processor being further configured to decrypt said command signal and generate the control signal in accordance with the command signal received; wherein every key of the set of keys is used only once;
		the method comprising:
establishing a short range communication link between the electronic device and the mobile device when the mobile device is within the short range area;
generating and storing the set of keys in the processor ;
transmitting the set of keys to the mobile device across the short range communication link;
receiving a command signal from the mobile device  processor;
generating the control signal in accordance with the command signal;
wherein every key of the set of keys is used only once; 	wherein the method further comprises the steps of,									identifying the mobile device when the latter is within the short range area using the mobile device identification device; and 								registering the characteristics of a user owning the mobile device using a user identification device; 											so that the transmission of the set of keys occurs only when the registered user and mobile device are simultaneously within the short range area;
associated with the set of keys transmitted to the mobile device owned by the user;
the set of keys being renewed automatically when the mobile device is within the short range area such that a new set of keys is transmitted to the mobile device each time the mobile device is within the short range area. 

	13.	(Cancelled)  

21.	(Currently amended)  A method for generating a control signal for controlling another device in a secured fashion in accordance with a command signal received from a mobile device using an electronic device comprising: a processor configured for generating and storing a set of keys comprising a plurality of encryption keys; a short range communication link configured to establish a short range communication between the electronic device and the mobile device within a short range area and transmit the set of keys to the mobile device, when the mobile device is within the short range area; a long range communication link configured to establish a communication between the electronic device and the mobile device when the mobile device is outside the short range area; said long range communication link being further configured to receive a command signal sent by the mobile device, the command signal being encrypted with one key of the set of keys; the processor being further configured to decrypt said command signal and generate the control signal in accordance with the command signal received; wherein every key of the set of keys is used only once;
		the method comprising:
establishing a short range communication link between the electronic device and the mobile device when the mobile device is within the short range area;
generating and storing the set of keys in the processor ;
transmitting the set of keys to the mobile device across the short range communication link;
receiving a command signal from the mobile device  processor;
generating the control signal in accordance with the command signal;
wherein every key of the set of keys is used only once; 	wherein the method further comprises the steps of,
identifying the mobile device when the latter is within the short range area using the mobile device identification device; and
registering the characteristics of a user owning the mobile device using a user identification device; 
so that the transmission of the set of keys occurs only when the registered user and mobile device are simultaneously within the short range area;
wherein the long range communication link is performed through one or a plurality of remote servers via an Internet protocol; and wherein the method further comprises generating a plurality of clients on said one or a plurality of remote servers, when the mobile device is within the short range area. 

Allowable Subject Matter
3.	Claims 1-3, 5-12 and 14-21 allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 7, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
wherein the registered user characteristics are associated with the set of keys transmitted to the mobile device owned by the user;
the set of keys being configured to be renewed automatically when the mobile device is within the short range area such that a new set of keys is transmitted to the mobile device each time the mobile device is within the short range area.

For independent claims 20-21, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
wherein the long range communication link is performed through one or a plurality of remote servers via an Internet protocol; and wherein the method further comprises generating a plurality of clients on said one or a plurality of remote servers, when the mobile device is within the short range area.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/David J Pearson/Primary Examiner, Art Unit 2438